Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office Action is in response to the amendments of the RCE filed on 06/09/2020.  

Response to Amendment
3.	Applicant’s amendment filed 06/09/2020 has been entered. Claims 1-14 and 16-21 remains pending in the application, Claim 15 has been cancelled. Examiner note that Applicant’s amendment filed 06/09/2020 has overcome each and every claim rejections and claim objections set forth in the 03/10/2020 non-final office action.

Response to Arguments
The examiner has considered Applicant’s arguments with regard to 112(a) and 112(b) rejections have been considered and found persuasive. Therefore these rejections have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 06/09/2020 has been entered.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.

Reasons for allowance 
The following is an examiner’s statement of reasons for allowance:

independent Claims 1, 8 and 12
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claim 1, 8 and 12 when taken in the context of the claims as a whole, specific to a non-transitory computer-readable storage medium comprising instructions that when executed cause a computing device to: 
determine an active graphical control element displayed on a display of the computing device, wherein the active graphical control element includes an input element; 
determine whether the active graphical control element corresponds to a desktop application or a non-desktop application based on a property of the active graphical control element, wherein the non-desktop application has an ability to automatically display a virtual input device, and the desktop application lacks the ability to automatically display the virtual input device;

	monitor the input element, and 
	automatically display the virtual input device on the display based on a particular type of input event received for the input element; and 
in response to a determination that the active graphical control element corresponds to the non-desktop application that has the ability to automatically display the virtual input device, stop monitoring the active graphical control element.
	The prior art of record discusses aspects of the claimed invention, however the combination of cited prior art fails to teach all of features claimed. At best the prior arts of record, specifically Moore et al.( US 20110175826 A1) discloses a method for displaying on-screen keyboard in e.g. mobile phone, involves detecting contact with touch-sensitive display corresponding to input field associated with input interface compatible with text input. Koenig et al. (US 20150169219 A1) teaches the method for providing invocation control over keyboard user interface (UI).
	 In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent Claims 1, 8 and 12 as a whole.


Dependent Claims 2 -7, 8-11, 13-14 and 16-21:
These claims are dependent upon Claim 1, 8 and 12, respectively and are thus allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Zelalem "Zee" Shalu/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177